MEMORANDUM **
Steven Monk, a California state prisoner, appeals pro se the dismissal under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(l) of his 42 U.S.C. § 1983 civil rights action claiming denial of his constitutional rights in the denial in August 1992 of a hearing before the Board of Prison Terms to determine whether to refer his case to the governor for clemency or commutation of his sentence of life imprisonment without possibility of parole. The district court correctly held that causes of action based on the Board’s 1992 decision were barred under the one-year statute of limitations, former CahCode Civ. Proc. § 340(3). See Jones v. Blanas, 393 F.3d 918, 927 (9th Cir.2004). Monk also attached to his complaint the Board’s denial in 2001 of another request for a hearing. Monk did not file his complaint until August 2004. Accordingly, any causes of action based on the 2001 decision also are barred by the statute of limitations. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.